Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the remarks filed 8/29/2022, is a final office action.

Response to Arguments
2.	The previous double patenting rejections are maintained. Claims 1-18 are rejected under double patenting as stated below.
3.	Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Regarding the rejections to claims 1 and 13, applicant states the transmission mode in Walton does not correspond to the transmission mode in claim 1, as stated on pages 1-5 of the remarks. The examiner disagrees. The combination discloses the recited features of claim 1. 
As stated in the previous rejection of the claims, Shlomo discloses defining a combination of frequency dimension resolution and time dimension resolution. Paragraph 0095 discloses for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be… The communication mode described defines the recited resolution. Figures 11 and 19 show the communication system. This shows the resolutions are variable and are defined by the total BW and M number of subcarriers. 
Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Paragraph 0041 discloses the transmission mode selection. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme or any combination thereof for each data stream sent to the receiver 150. The particular modulation scheme selected will change the number of subcarriers used for the transmissions and the total bandwidth from the previous modulation scheme that was selected. The particular coding scheme selected will change the symbols to be transmitted as well as the length of the transmissions as compared to the previous coding scheme. 
By selecting the coding and modulation schemes, the combination will select the corresponding time and frequency resolution. 
For these reasons and the reasons stated in the previous office action, the rejections of the claims are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shlomo et al (US 2018/0205481) in view of Walton et al (US 2004/0184398) further in view of Patino et al (US 2013/0273964).
	Regarding claims 1 and 12-14, Shlomo discloses an apparatus, wireless communication device, method and computer instructions (claim 56), comprising: 
a transceiver module for transmitting and receiving wireless transmissions (Figures 11 and 19 discloses the transmitter and receiver components of the communication system. Paragraphs 0004 and 0008 discloses examples of the wireless communication devices. These devices, such as mobile phones comprise transceivers.); and 
a processing module (figure 25) configured to: 
control the transceiver module (figure 25), 
communicate with a further wireless communication device via the transceiver module, wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device (Figures 11 and 19 discloses the transmitter and receiver components of the communication system. Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,), 
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution (Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location. Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…), and
wherein each communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane (Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be… The communication mode described defines the recited resolution. Since the variables BW and M are variable, different communication modes used for these other amounts are also disclosed.).
Shlomo does not disclose wherein the processor is further configured to change the communication during the communication between the wireless communication device and the further wireless communication device by selecting a different communication mode from the plurality of communication modes such that a different time and frequency resolution for the two dimensional grid that matches a wireless channel between the wireless communication device and the further communication device is selected.  
Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Walton discloses the transmission mode selection in paragraph 0041. The feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme, or any combination thereof, for each data stream sent to the receiver 150. The feedback information is used to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link. Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0063 discloses each supported transmission mode is associated with a particular minimum SNR required to achieve a desired level of performance. Paragraph 0133 discloses the received SNRs may be computed according to the matched filter. SNR for each transmit antenna may then be used to determine a suitable transmission mode. Paragraphs 0121-0123 discloses further details regarding the match filter. This process will take place continually at the receiver and therefore over two or more transmission modes. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the transmission mode of Walton in the apparatus, method and program of Shlomo to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link as stated by Walton in paragraph 0041.
The combination of Shlomo and Walton does not disclose wherein the processing module is configured to initially select a default communication mode of the plurality of the plurality of communication modes for the communication between the wireless communication device and the further wireless communication device.  
Patino discloses a method and wireless device for selecting a communication mode. Paragraph 0063 discloses a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The initial operating communication mode may represent the communication mode that provides the highest quality and reliability for the wireless communication. Paragraph 0073 discloses the method 400 returns to 408 to select or choose another candidate communication mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication mode selection of Patino into the wireless device, method and program of the combination of Shlomo and Walton. The selection of the desired communication mode will allow for more efficient communication since a mode is selected based on battery life or quality and reliability.
Regarding claim 2, the combination discloses wherein the default communication mode is a communication mode that is suitable for a plurality of different delay-spread and Doppler-spread scenarios (Shlomo: Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location. Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be… Paragraph 0125: another simplifying assumption is to represent the channel Delay-Doppler impulse response at the same level of resolution as the resolution of the different burst times and different frequency subcarriers used to transmit the OTFS waveforms. This assumption is generally fairly accurate so long as different burst times and different burst frequency subcarriers are set according to the teaching discussed herein. However, other levels of resolution may also be used as desired.).  
Regarding claim 4, the combination discloses wherein the time dimension resolution defines a number of points N along a time dimension of the two-dimensional grid in the time- frequency plane, wherein the frequency dimension resolution defines a number of points M along a frequency dimension of the two-dimensional grid in the time-frequency plane (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…).  
Regarding claim 6, the combination discloses wherein the default communication mode defines a combination of a frequency dimension resolution and a time dimension resolution wherein M = N (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…. This, for example can produce a doppler frequency resolution of 1/Tf and a time delay resolution of 1/BW. This will result in M=N).
Regarding claim 7, the combination discloses wherein the default communication mode defines a combination of a frequency dimension resolution and a time dimension resolution wherein M <=N and 4M >=N or wherein M >= N and M <= 4N (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…. This, for example can produce a doppler frequency resolution of 1/Tf and a time delay resolution of 1/BW. This will result in M=N. However, other resolutions are also possible.).  
Regarding claim 8, the combination discloses wherein the default communication mode defines a combination of a frequency dimension resolution and a time dimension resolution wherein the number of points N along the time dimension is larger than a minimal number of points Nmin and smaller than a maximal number of points Nmax along the time dimension, and wherein the number of points M along the frequency dimension is larger than a minimal number of points Mmin and smaller than a maximal number of points Mmax along the frequency dimension (values for M and N will be acceptable values. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode.).  
Regarding claim 9, the combination discloses wherein the default communication mode defines a pulse shape to use for the communication (Shlomo figure 17 shows the pulse shape of the waveform used in the communication mode described.).  
Regarding claim 10, the combination discloses wherein the two-dimensional time-frequency grid is derived from a two-dimensional grid in a delay-Doppler plane having a delay dimension and a Doppler dimension (Shlomo: Figure 8 and Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,).  
Regarding claim 11, the combination discloses wherein the data frame is an Orthogonal Time- Frequency Spreading data frame (Shlomo: Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,).  
Regarding claim 15, the combination discloses wherein the default communication mode is known at the further wireless communication device (The communication mode is known at the components of a communication system to ensure proper reception and transmission takes place in the system.).
 Regarding claim 16, the combination discloses wherein the processor estimates a spreading function and the default communication mode is selected based on the spreading function (Shlomo: paragraph 0243: This transformation thus spreads each data symbol. Paragraph 0248: the wireless transmitter can then modulate and transmit the frame over a plurality of time intervals. Paragraph 0278: the OTFS frames with greater bandwidths will be able to distinguish the time delays more accurately, while frames with longer time durations will be able to distinguish Doppler frequency shifts with higher accuracy. Patino: paragraph 0063: a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication.).
5.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shlomo et al (US 2018/0205481) in view of Walton et al (US 2004/0184398) in view of Patino et al (US 2013/0273964) further in view of Lei et al (WO 2015/096027 A1).
Regarding claims 17 and 18, the combination of Shlomo, Walton and Patino discloses the apparatus stated above. The combination does not disclose the processor estimates a self-interference of the plurality of communication modes and the default communication mode is selected based on self-interference. Lei discloses the communication system in figure 2. Lei discloses the method comprises obtaining channel state information about the communication channels between the first node and second node and self-interference channel information of each of the first node and the second node as stated in the abstract. The abstract further recites selecting a transmission mode which optimizes communication performance of the bi-direction communication based on the obtained information. The channel state information is based on previously received signals. The signals comprise data frames. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lei into the apparatus of the combination of Shlomo, Walton and Patino to optimize the communication performance as stated by Lei in the abstract.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 2, 4-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,947 in view of Patino et al (US 2013/0273964).
	Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1 and 13-15 respectively. Claim 6 provides further detail.The reference includes additional subject matter that is not recited in the instant claims. The reference does not disclose wherein the processing module is configured to initially select a default communication mode of the plurality of the plurality of communication modes for the communication between the wireless communication device and the further wireless communication device.  
Patino discloses a method and wireless device for selecting a communication mode. Paragraph 0063 discloses a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The initial operating communication mode may represent the communication mode that provides the highest quality and reliability for the wireless communication. Paragraph 0073 discloses the method 400 returns to 408 to select or choose another candidate communication mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication mode selection of Patino into the wireless device, method and program of the reference. The selection of the desired communication mode will allow for more efficient communication since a mode is selected based on battery life or quality and reliability.
Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 4, the limitations are disclosed in claim 7 of the reference.
Regarding claim 5, the limitations are disclosed in claim 8 of the reference.
Regarding claim 6, the limitations are disclosed in claim 9 of the reference.
Regarding claim 7, the limitations are disclosed in claim 10 of the reference.
Regarding claim 8, the limitation is not expressly recited in the claims, the M and N dimensions are recited in claims 7-10 of the reference. The values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 9, the limitations are disclosed in claim 11 of the reference.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
Regarding claim 15, the combination discloses wherein the default communication mode is known at the further wireless communication device (The communication mode is known at the components of a communication system to ensure proper reception and transmission takes place in the system.).
This is a provisional nonstatutory double patenting rejection.

7.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,947 in view of Patino et al (US 2013/0273964) further in view of Shlomo et al (US 2018/0205481).
Regarding claim 16, the combination of the reference and Patino discloses the apparatus stated above. Patino discloses, in paragraph 0063, a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The combination does not disclose wherein the processor estimates a spreading function and the default communication mode is selected based on the spreading function. Shlomo discloses the communication of OTFS frames. Shlomo, in paragraph 0243, discloses this transformation thus spreads each data symbol. Paragraph 0248 discloses the wireless transmitter can then modulate and transmit the frame over a plurality of time intervals. Paragraph 0278 discloses the OTFS frames with greater bandwidths will be able to distinguish the time delays more accurately, while frames with longer time durations will be able to distinguish Doppler frequency shifts with higher accuracy.  Therefore, Shlomo discloses the spreading of the frame can be used to improve the accuracy of the transmitted frames. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shlomo into the combination of the reference and Patino.
This is a provisional nonstatutory double patenting rejection.

8.	Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,947 in view of Patino et al (US 2013/0273964) further in view of Lei et al (WO 2015/096027 A1).
Regarding claims 17 and 18, the combination of the reference and Patino discloses the apparatus stated above. The combination does not disclose the processor estimates a self-interference of the plurality of communication modes and the default communication mode is selected based on self-interference. Lei discloses the communication system in figure 2. Lei discloses the method comprises obtaining channel state information about the communication channels between the first node and second node and self-interference channel information of each of the first node and the second node as stated in the abstract. The abstract further recites selecting a transmission mode which optimizes communication performance of the bi-direction communication based on the obtained information. The channel state information is based on previously received signals. The signals comprise data frames. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lei into the apparatus of the combination of the reference and Patino to optimize the communication performance as stated by Lei in the abstract.
This is a provisional nonstatutory double patenting rejection.

9.	Claims 1, 2 and 4-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 11-15 of copending Application No. 17/069,923. 
Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 4 and 13-15 respectively. Claim 1 recites most of the limitations. Claim 4 of the reference further discloses the initial use of a default communication mode of the plurality of communication modes. A selection is inherent in that use. Claim 3 provides further details.
Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 4, the limitations are disclosed in claim 5 of the reference.
Regarding claim 5, the limitations are disclosed in claim 6 of the reference.
Regarding claim 6, the limitations are disclosed in claim 7 of the reference.
Regarding claim 7, the limitations are disclosed in claim 8 of the reference.
Regarding claim 8, the limitation is not expressly recited in the claims, the M and N dimensions are recited in claims 7-10 of the reference. The values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 9, the limitations are disclosed in claim 11 of the reference.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
Regarding claim 15, the combination discloses wherein the default communication mode is known at the further wireless communication device (The communication mode is known at the components of a communication system to ensure proper reception and transmission takes place in the system.).
This is a provisional nonstatutory double patenting rejection.

10.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,923 in view of Shlomo et al (US 2018/0205481).
Regarding claim 16, the reference discloses the apparatus stated above. The reference does not disclose wherein the processor estimates a spreading function and the default communication mode is selected based on the spreading function. Shlomo discloses the communication of OTFS frames. Shlomo, in paragraph 0243, discloses this transformation thus spreads each data symbol. Paragraph 0248 discloses the wireless transmitter can then modulate and transmit the frame over a plurality of time intervals. Paragraph 0278 discloses the OTFS frames with greater bandwidths will be able to distinguish the time delays more accurately, while frames with longer time durations will be able to distinguish Doppler frequency shifts with higher accuracy.  Therefore, Shlomo discloses the spreading of the frame can be used to improve the accuracy of the transmitted frames. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shlomo into the reference.
This is a provisional nonstatutory double patenting rejection.
11.	Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,923 in view of Lei et al (WO 2015/096027 A1).
Regarding claims 17 and 18, the reference discloses the apparatus stated above. The reference does not disclose the processor estimates a self-interference of the plurality of communication modes and the default communication mode is selected based on self-interference. Lei discloses the communication system in figure 2. Lei discloses the method comprises obtaining channel state information about the communication channels between the first node and second node and self-interference channel information of each of the first node and the second node as stated in the abstract. The abstract further recites selecting a transmission mode which optimizes communication performance of the bi-direction communication based on the obtained information. The channel state information is based on previously received signals. The signals comprise data frames. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lei into the apparatus of the reference to optimize the communication performance as stated by Lei in the abstract.
This is a provisional nonstatutory double patenting rejection.

12.	Claims 1, 2, 4, 8, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 11-15 of copending Application No. 17/069,935.
Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 3 and 13-15 respectively. These claims include further limitations that are not required by the instant claims. Claim 1 recites most of the limitations. Claim 4 of the reference further discloses the selection of an initial default communication mode of the plurality of communication modes. Claim 11 provides further details.
Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 4, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 8, the limitation is not expressly recited in the claims. However, the values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
Regarding claim 15, the combination discloses wherein the default communication mode is known at the further wireless communication device (The communication mode is known at the components of a communication system to ensure proper reception and transmission takes place in the system.).
This is a provisional nonstatutory double patenting rejection.

13.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,935 in view of Shlomo et al (US 2018/0205481).
Regarding claim 16, the reference discloses the apparatus stated above. The reference does not disclose wherein the processor estimates a spreading function and the default communication mode is selected based on the spreading function. Shlomo discloses the communication of OTFS frames. Shlomo, in paragraph 0243, discloses this transformation thus spreads each data symbol. Paragraph 0248 discloses the wireless transmitter can then modulate and transmit the frame over a plurality of time intervals. Paragraph 0278 discloses the OTFS frames with greater bandwidths will be able to distinguish the time delays more accurately, while frames with longer time durations will be able to distinguish Doppler frequency shifts with higher accuracy.  Therefore, Shlomo discloses the spreading of the frame can be used to improve the accuracy of the transmitted frames. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shlomo into the reference.
This is a provisional nonstatutory double patenting rejection.

14.	Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,935 in view of Lei et al (WO 2015/096027 A1).
Regarding claims 17 and 18, the reference discloses the apparatus stated above. The reference does not disclose the processor estimates a self-interference of the plurality of communication modes and the default communication mode is selected based on self-interference. Lei discloses the communication system in figure 2. Lei discloses the method comprises obtaining channel state information about the communication channels between the first node and second node and self-interference channel information of each of the first node and the second node as stated in the abstract. The abstract further recites selecting a transmission mode which optimizes communication performance of the bi-direction communication based on the obtained information. The channel state information is based on previously received signals. The signals comprise data frames. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lei into the apparatus of the reference to optimize the communication performance as stated by Lei in the abstract.
This is a provisional nonstatutory double patenting rejection.

15.	Claims 1, 2, 4, 8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-15 of copending Application No. 17/069,929.
Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 11 and 13-15 respectively. Claim 1 recites most of the limitations. Claim 11 of the reference further discloses the initial use of a default communication mode of the plurality of communication modes. A selection is inherent in that use. Claim 10 provides further details.
Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 4, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 8, the limitation is not expressly recited in the claims. However, the values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
Regarding claim 15, the combination discloses wherein the default communication mode is known at the further wireless communication device (The communication mode is known at the components of a communication system to ensure proper reception and transmission takes place in the system.).
This is a provisional nonstatutory double patenting rejection.

16.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,929 in view of Shlomo et al (US 2018/0205481).
Regarding claim 16, the reference discloses the apparatus stated above. The reference does not disclose wherein the processor estimates a spreading function and the default communication mode is selected based on the spreading function. Shlomo discloses the communication of OTFS frames. Shlomo, in paragraph 0243, discloses this transformation thus spreads each data symbol. Paragraph 0248 discloses the wireless transmitter can then modulate and transmit the frame over a plurality of time intervals. Paragraph 0278 discloses the OTFS frames with greater bandwidths will be able to distinguish the time delays more accurately, while frames with longer time durations will be able to distinguish Doppler frequency shifts with higher accuracy.  Therefore, Shlomo discloses the spreading of the frame can be used to improve the accuracy of the transmitted frames. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shlomo into the reference.
This is a provisional nonstatutory double patenting rejection.

17.	Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,929 in view of Lei et al (WO 2015/096027 A1).
Regarding claims 17 and 18, the reference discloses the apparatus stated above. The reference does not disclose the processor estimates a self-interference of the plurality of communication modes and the default communication mode is selected based on self-interference. Lei discloses the communication system in figure 2. Lei discloses the method comprises obtaining channel state information about the communication channels between the first node and second node and self-interference channel information of each of the first node and the second node as stated in the abstract. The abstract further recites selecting a transmission mode which optimizes communication performance of the bi-direction communication based on the obtained information. The channel state information is based on previously received signals. The signals comprise data frames. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lei into the apparatus of the reference to optimize the communication performance as stated by Lei in the abstract.
This is a provisional nonstatutory double patenting rejection.

18.	Claims 1, 2, 4, 8, 10-15, 17, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-15 of copending Application No. 17/069,943 in view of Patino et al (US 2013/0273964).
	Regarding claims 1, 12-14, 17 and 18, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 10, 13-15, 10 and 10 respectively. The reference includes additional subject matter that is not recited in the instant claims. The reference does not disclose wherein the processing module is configured to initially select a default communication mode of the plurality of the plurality of communication modes for the communication between the wireless communication device and the further wireless communication device. Claim 9 provides further details.
Patino discloses a method and wireless device for selecting a communication mode. Paragraph 0063 discloses a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The initial operating communication mode may represent the communication mode that provides the highest quality and reliability for the wireless communication. Paragraph 0073 discloses the method 400 returns to 408 to select or choose another candidate communication mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication mode selection of Patino into the wireless device, method and program of the reference. The selection of the desired communication mode will allow for more efficient communication since a mode is selected based on battery life or quality and reliability.
Regarding claim 2, the limitations are disclosed in claim 5 of the reference.
Regarding claim 4, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 8, the limitation is not expressly recited in the claims. However, the values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 11, the limitations are disclosed in claim 11 of the reference.
Regarding claim 15, the combination discloses wherein the default communication mode is known at the further wireless communication device (The communication mode is known at the components of a communication system to ensure proper reception and transmission takes place in the system.).
Regarding claims 17 and 18, the limitations are disclosed in claims 2 and 3 of the reference.
This is a provisional nonstatutory double patenting rejection.
19.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,943 in view of Patino et al (US 2013/0273964) further in view of Shlomo et al (US 2018/0205481).
Regarding claim 16, the combination of the reference and Patino discloses the apparatus stated above. Patino discloses, in paragraph 0063, a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The combination does not disclose wherein the processor estimates a spreading function and the default communication mode is selected based on the spreading function. Shlomo discloses the communication of OTFS frames. Shlomo, in paragraph 0243, discloses this transformation thus spreads each data symbol. Paragraph 0248 discloses the wireless transmitter can then modulate and transmit the frame over a plurality of time intervals. Paragraph 0278 discloses the OTFS frames with greater bandwidths will be able to distinguish the time delays more accurately, while frames with longer time durations will be able to distinguish Doppler frequency shifts with higher accuracy.  Therefore, Shlomo discloses the spreading of the frame can be used to improve the accuracy of the transmitted frames. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shlomo into the combination of the reference and Patino.
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/25/2022